Citation Nr: 1540040	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction of the 40 percent disability rating for chronic lumbosacral strain with herniated disc, status post right l5 hemilaminectomy and discectomy effective July 1, 2013, was proper.

2.  Entitlement to an increased disability rating in excess of 70 percent for major depressive disorder.  

3.  Entitlement to an effective date earlier than May 2013, for the award of a 70 percent disability rating for major depressive disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reduced a 40 percent rating for the Veteran's back condition to 10 percent effective July 1, 2013.    

Also under the Board's limited jurisdiction pursuant to 38 C.F.R. § 19.9(c) is a June 2014 rating decision, which assigned a 70 percent rating for major depressive disorder effective May 10, 2013.  The issue of entitlement to a TDIU has been raised as a component of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of service connection for diabetes and a left ankle condition were raised by the Veteran in a March 2014 VA Form 9.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.







REMAND

Reduction

With regard to the propriety of the reduction issue, the matter must be remanded to obtain potentially relevant records from the Social Security Administration (SSA).  

More specifically, one of the material issues of fact in the case concerns whether the Veteran's back disability underwent an actual improvement after February 2010 and whether that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Relevant to this question, the Veteran underwent a VA mental health examination in March 2011, and reported that he had applied for SSA disability benefits.  

As the information gathered by the SSA would likely be relevant to the question concerning the disability level of the Veteran's back after February 2010, the SSA records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Major Depression & TDIU

The claim for an increased rating and earlier effective date involving major depression and a TDIU must be remanded for issuance of a statement of the case (SOC).  

The RO issued a rating decision in June 2014 adjudicating the issue.  The Veteran then filed a VA Form 21-0958 in January 2015 disagreeing with percentage and effective date assigned by the RO.  

Under these circumstances, the issues must be must be remanded for issuance of a statement of the case (SOC).  See 38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   The claim for a TDIU is a component of those appeals.    

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran an SOC with respect to the increased rating claim for psychiatric disability, the effective date for the award of increase for his psychiatric disability, and entitlement to TDIU.  This should include notification of the need to timely file a substantive appeal to perfect his appeal on the issues. 

2.  Take all necessary steps to contact the SSA and attempt to obtain all records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the SSA advises that the requested records do not exist or the records custodian does not have them.   

3.  After completing all action set forth in paragraph 2, undertake any further action needed as a consequence of the development completed in paragraph 2 above, then, readjudicate the remanded appeal concerning the propriety of the reduction issue.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






